This appeal is predicated upon an order enlarging the time for taking of testimony, said order having been made more than three months after the cause was at issue.
It is contended by the appellant that the court had no *Page 1087 
discretion, and that the order was made without authority of law and in violation of Circuit Court Rule 71 in Chancery causes.
Since the revision of said Rule 71, this Court, speaking through Mr. Justice Brown, has said:
  "This court has held in many cases that, in granting or refusing an application for extension of time in which to take testimony in equity cases, whether made before or after the expiration of the three-month period provided for in rule 71 of equity practice, the chancellor exercises a discretion which will not be disturbed by the appellate court, except in a clear case of mistake or hardship, or unless an abuse of discretion is plainly made to appear." Demos v. Walker, ___ Fla. ___ 126 So. 305, 306.
The appellant has not shown that the granting of the order has worked a hardship upon him, nor does it appear that the chancellor in making such order abused his discretion. O'Gara v. Hancock, 76 Fla. 1; 79 So. 167.
The order is affirmed and the cause is remanded with directions that the chancellor fix a reasonable time in which to take testimony and that the cause then proceed in accordance with law.